PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,121,433
Issue Date:  Sep 14, 2021
Application No. 16/248,382
Filing or 371(c) Date: Jan 15, 2019
Attorney Docket No.   P56904
:
:
:                    CORRECTED 
:	DECISION ON PETITION
:
:
:

This is a decision on the submission filed January 31, 2022, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  The decision mailed August 23, 2022, is hereby VACATED in view of this decision. 

The request is GRANTED.

A further review of Office records has determined, that in fact, a mistake was incurred through the fault of the Office.  Since the error was the fault of the Office the correction has been made without expense to the patentee.  In this regard, the processing fee of $140 has been refunded back to the Deposit Account No. 19-0089.

The requested Certificate of Correction issued on July 26, 2022, however, a decision had not been rendered.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.